This suit was instituted in the district court of Harris county on the 2d day of October, 1911, by E. A. Giraud, hereinafter called plaintiff, against J. W. Wilson, hereinafter called defendant, to recover the title and possession of a certain tract of land situated in Harris county, Tex., known as survey No. 2, in block A, by virtue of certificate No. 1562 (Confederate script), issued to Mrs. Martha Mings.
Plaintiff's petition was in the usual form of petitions in suits of trespass to try title. Defendant answered by general denial and plea of not guilty, and further specially pleaded "that he owned by fee-simple title and was in possession of 575 acres of land, being out of the northern part of the two surveys surveyed for Ashbel Smith and Wm. Ritchie, respectively, in 1874, and thereafter, in 1877, patented to Ashbel Smith, patents No. 228 and No. 229, vol. 29," which lies in a parallelogram and is bounded on the north by the south boundary line of the George Ellis survey and on the east by the Bloodgood survey, and further describes same by metes and bounds, which embraces all of the land sued for by plaintiff south of the George Ellis survey, and defendant disclaims as to all of the land sued for by plaintiff lying along the west boundary line of said Bloodgood survey north of the south boundary line of the Ellis survey which was not embraced in the boundaries of the land claimed by him. He also pleaded in reconvention against plaintiff for the land so claimed by him.
The cause was submitted to the court without a jury, who rendered judgment for the plaintiff for the land claimed by defendant, but for some reason, not made to appear by the record, denied the plaintiff judgment for the strip of land lying along and adjacent to the west boundary line of the Bloodgood survey north of the Ellis south line, sued for by him, to which defendant had entered a disclaimer. Judgment was for the defendant for the land sued for in his cross-bill, except such as was adjudged to plaintiff. From the judgment for plaintiff, defendant Wilson has appealed.
Appellant's main contention, which if sustained, will require a reversal of the judgment for appellee and the rendition of a judgment for appellant for the land claimed by him, is that the trial court erred in rendering judgment in favor of appellee Giraud for the land in controversy, and in not rendering judgment for defendant for same, because the undisputed evidence shows that the land in controversy was duly located for and awarded to Ashbel Smith and Wm. Ritchie in 1874, and duly patented to said Smith in 1877 by the state of Texas, and thereby became the titled property of said Ashbel Smith, and that appellant now owns and holds the title and possession of said land by mesne conveyances from said Smith down to himself; that the original field notes made by the surveyor of the land which was located for said Smith and Ritchie, and which were contained in the patent from the state to Smith, covered all the land in controversy; that there was no ambiguity in the original field notes made by the surveyor who located said land for Smith and Ritchie, nor in the field notes in said patent from the state to Smith, nor in the original field notes by which the Benjamin Barrow survey was located, and that therefore the testimony offered by plaintiff, and admitted by the court for the purpose of showing that the north line of the Smith and Ritchie surveys, which embraces the land sued for by plaintiff and that claimed by defendant, and the north boundary line of the Barrow survey, were actually located at a different place on the ground from the place called for by the field notes made by the surveyors of said two surveys, and upon which the state of Texas made the award and issued the patents to Smith and Barrow, was without any probative force, and was inadmissible because the descriptive matter called for in the grant must alone be looked to in determining the location of the boundaries of the land conveyed, there being no ambiguity in such descriptive matter.
That the descriptive matter contained in the patent must be looked to in determining the boundaries of the land patented, and that no extraneous matter may be shown and looked to in determining such boundaries, unless there is some latent ambiguity in the descriptive matter in the patent, and that the survey actually made by the locating surveyor, whose field notes are carried into the patent, is in legal contemplation the true survey, and, unless there exists some latent ambiguity in the descriptive matter in the calls in such survey, proof of extraneous facts cannot be made to vary such descriptive calls, we think is too well settled in this state to be now questioned. Hamilton v. Blackburn, 43 Tex. Civ. App. 153, *Page 112 95 S.W. 1097, and authorities there cited; Goldman v. Hadley, 122 S.W. 282; Ruling Case Law, vol. 4, § 65, p. 125. Indeed, appellee admits as much in his brief. It follows, therefore, from what has been said, that the important and controlling questions are: (1) Was there any latent ambiguity in the descriptive calls in the patent from the state to Smith? and (2) was the evidence introduced by appellee sufficient to support the judgment rendered in his behalf by the trial court?
For the purpose of more clearly presenting the contention of the litigants as to the true location of the boundaries of the Smith and Ritchie surveys and surveys lying contiguous thereto, and of applying the evidence offered with relation thereto, we here present maps marked A and B, respectively, to wit: *Page 113 
Map A represents the location of the Smith and Ritchie surveys, and those necessary to be mentioned for the purpose of this opinion, as contended by appellant, and is for all practical purposes a copy of the map or plat of said surveys as used by the General Land Office from 1874, the date of the survey and location of said Smith and Ritchie surveys by Surveyor J. J. Gillespie, up to the time said Surveyor Gillespie surveyed and located what is now shown on map B as the Martha Mings survey in the year 1886.
Map B, for all practical purposes, represents the location of the Smith and Ritchie surveys, and adjacent surveys, as made by Surveyor J. J. Gillespie in 1886, and of the new located Martha Mings survey shown on said map B. This map forms the basis of the contention of appellee (plaintiff) in the trial court.
Plaintiff, E. A. Giraud, claims the land sued for by him under the contention that Surveyor Gillespie, who surveyed and located the Smith and Ritchie surveys in 1874, and which were thereafter, in 1877, patented to Ashbel Smith, made a mistake in his first descriptive call running northward, in that he called for the south line of the George Ellis survey, while as a fact he began the survey at a point on the north line of the Barrow survey, which was 2,270 varas south of said Ellis south line, and ran north 80° 30' west 1,600 varas, not with the west line of the Bloodgood survey, as called for in his original field notes by which said Smith survey was located and patented, but several hundred varas to the west thereof to a point 670 varas or more short of the Ellis south line, and therefore there was left a vacant, unappropriated body of land between the south line of the Ellis and the north line of the Smith and Ritchie surveys as patented; that in 1886, some 12 years after having located the Smith and Ritchie surveys, said J. J. Gillespie made another survey in the same locality, and in so doing discovered his said former mistake, and upon the vacant unappropriated land so discovered he located the Martha Mings survey, shown on map B; that on the 21st day of November, 1907, the state awarded to plaintiff said unappropriated land upon this application therefor.
If there was such vacant unappropriated land lying just south of the south line of the Ellis survey, as contended by plaintiff, it was subject to award by the state in 1907, and the award made to plaintiff passed the title to same to him. The burden of proving that such vacant and unappropriated land existed was upon plaintiff. The next questions, then, for our determination are: Has he made such proof? Does the evidence authorize a judgment in his favor? The undisputed evidence shows the following facts:
On the 10th day of August, 1824, the Wm. Bloodgood league survey, shown on the maps A and B, was surveyed and located, and is described as beginning at the northwest corner, a stake; thence S. 9 1/2° E. 5,000 varas to a stake for southeast corner; thence S. 80 1/2° W. 3,500 bayou, 5,000 varas, a stake for its southwest corner; thence N. 9 1/2° W. 5,000 varas to its northwest corner, a post from which an elm marked "W. B." bears north 50° W. 1 vara, a water oak marked "W. B." bears S. 25° W. 6 varas; thence N. 80 1/2° E. 5,000 varas to beginning; that the location of the northwest corner and the west line of the Bloodgood survey are well established, easily found, and not questioned; that on the 17th day of August, 1835, the George Ellis survey, shown on said maps, was surveyed and located by field notes as beginning at a stake on the west bank of Cedar bayou north of the William Bloodgood north line; thence S. with the meanders of said bayou to the north line of said Bloodgood survey; thence with the Bloodgood north line S. 80 1/2° W. 950 varas to Bloodgood's northwest corner; thence S. 9 1/2° E. 3,400 varas, a stake and mound on the Bloodgood west line for corner; thence S. 80 1/2° W. 4,827 varas, a stake, etc., as shown by said maps; that the location of the south line of the Ellis is easily found and located; that on the 24th day of August, 1835, the Bloodgood augmentation shown on said maps was surveyed and located and described as lying wholly on the east side of Cedar bayou, and as having its most southern northwest corner at a cedar 1+ inches in diameter on the east bank of said bayou, which is shown to be on the south line of the Bloodgood league survey; that such survey is located as shown on said maps and is 702 varas in width; that in 1835 the Benjamin Barrow survey, shown on said map A, was surveyed and located and described as beginning at a stake and mound on the west bank of Cedar bayou, and on the south line of a league granted to William Bloodgood from which a pine 10 inches in diameter bears N. 70° E. 85/10 varas, and an elm 8 inches in diameter bears S. 60° E. 4 varas distant; thence with the south line of the Bloodgood S. 80 1/2° W. 4,000 varas, etc., as shown on said map A; that on the 10th day of August, 1835, the Jacob Armstrong survey shown on said maps was located as there shown; that the map or sketch of the Bloodgood, Ellis, Bloodgood augmentation, B. Barrow, and Jacob Armstrong surveys, as used in the General Land Office in 1879, represented the location of said surveys as represented on the map A, and that said location of said surveys was so shown by all maps with reference thereto up to 1886, at which time Surveyor Gillespie made a plat or map showing otherwise, as shown by map B copied in this opinion; that on the 23d day of *Page 114 
December, 1874, J. J. Gillespie, county surveyor of Harris county, while in possession of the facts above stated with reference to the location of the Bloodgood, Ellis, and Barrow surveys, each to the other, as then shown by the Land Office map and descriptive calls, went upon the ground, surveyed, platted, and by metes and bounds described the Smith and Ritchie surveys exactly as now contended for by appellant, and as shown by map A, embracing all the land sued for by appellee south of the George Ellis line, now claimed by appellant.
In surveying the Smith survey in 1874, said Gillespie, by his field notes and plat by which said survey was located and patented, shows that he began at a point on the north line of the Barrow survey 1,500 varas from Cedar bayou, which was the southwest corner of the Bloodgood survey if the calls for the north line of the Barrow then in his possession were correct. From thence he ran N. 9 1/2° W. 1,600 varas, with the west line of the Bloodgood, to the southeast corner of the Ellis as called for by the field notes in his possession and as shown by the Land Office plat of said Bloodgood, Ellis, and Barrow surveys in his possession, or within his knowledge. From thence he ran south 80 1/2° W. with the south line of the Ellis, as shown by the field notes and plat in his possession, 1,471 varas to a stake. From thence he ran south 9 1/2° E. 1,600 varas, to a stake in the north line of the Barrow survey, and from thence N. 80 1/2° E. 1,471 varas with said line to the place of beginning. Taking, then, the undisputed evidence, considering the fact that Gillespie must necessarily have had in his possession the descriptive calls for the Bloodgood, Ellis, and Barrow surveys, forming the boundaries of the land he was surveying, and with the knowledge of the existence of the Land Office plat of said surveys, shows conclusively that in 1874 he actually made the survey of the Smith as called for in the field notes and plat thereof, which he made and furnished and by which the Smith survey was located and patented, for and to Ashbel Smith. The undisputed facts show the footsteps of Gillespie in making said Smith survey in 1874. The same may be said of the facts showing the location and patent of the Ritchie. The land patented to Ashbel Smith passed by mesne conveyances to appellant. These undisputed facts made a prima facie case for appellant, and, unless overcome by other admissible evidence, he is entitled to recover.
We will now discuss the evidence relied upon by appellee (plaintiff below) to show that a part of the land upon which the Martha Mings survey was located in 1886 by Surveyor Gillespie was not actually embraced in the survey made by the same surveyor in 1874.
In June, 1871, the owners of the whole of the Barrow one-fourth league survey conveyed to Roseman, Milam  Bro. the south half of said survey, which said survey was 1,470 varas in width, it being stated in the deed of conveyance, however, that said south half was to contain 553 1/2 acres, and no more.
S. P. Sjolander, a witness for plaintiff, testified that he moved to the locality where the Barrow survey is situated in 1871; that he had lived near what had been generally understood to be the north boundary line of the Barrow survey ever since, except for about six months; that there were marked trees along said line; that at the point where this line intersected Cedar bayou there were some elm trees that had surveying marks on them, a cross mark, and that there was also a large pine tree that finally blew down near that point; that after it blew down he noticed three marks which extended through the sap into the heart of the tree; that he had cut wood on each side of said marked line, and tried to avoid cutting the marked line trees; that in 1878 or 1879 Roseman, Milam Bro. (parties who purchased the south half of the Barrow) constructed a fence on the line above mentioned, which he (witness) knew by general reputation to be the north line of the Barrow one-fourth league; that the fence so constructed has remained practically in the same place ever since its construction; that he knows where the Hunt tract (shown on map B) is situated; that it has always been understood that it was bounded on the south by the north line of the Barrow; that in fact the fence constructed by Roseman, Milam  Bro. on the north line of the Barrow inclosed the south side of said Hunt tract; that he knew County Surveyor J. J. Gillespie, and was present when he made some surveying on the Barrow survey; that at that time there were trees with marks on them along the place where the fence erected by Roseman, Milam Bro. ran; that Gillespie at that time got his line at that place; he considered that was the line.
It is shown by the undisputed evidence that, at the time Roseman and Milam erected the fence testified to by Sjolander, they did not own the north half of the Barrow survey, but that they purchased the same in 1881, 2 years or more after said fence was built. It is also shown that in September, 1886, 12 years after Gillespie had surveyed, located, and platted the Smith and Ritchie surveys, and 9 years after they had been patented to Ashbel Smith according to Gillespie's first survey and plat, he went to the same locality for the purpose of surveying and locating the Martha Mings survey, and at that time, for some reason, in determining the north line of the Barrow he began at the point on the bayou where Sjolander contends the north line of the Barrow *Page 115 
began, which is a line extending westward from the dividing line between the Jacob Armstrong and Bloodgood augmentation surveys, shown on the maps, and is 702 varas south of the south line of the Bloodgood league, with which it was to run according to the field notes by which it was located. However, having at that time so determined and fixed said north line of the Barrow, he proceeded to resurvey and re-establish the boundaries of the Smith and Ritchie surveys by beginning at a point S. 80 1/2° W. 1,500 varas from Cedar bayou, on the line he had determined to be the north line of the Barrow. This carried him several hundred varas too far west to reach the west line of the Bloodgood league in running the course northward, called for in his original field notes, made for the Smith survey. In making this resurvey in 1886, Gillespie has sought to separate all those surveys mentioned as having common boundary lines, and to create vacant, unappropriated land between all of said old surveys of 40 years' standing and to bring about the anomalous conditions presented by map B, introduced by appellee, and which forms the basis of his suit.
The testimony of appellee's witness Omohundro was to the effect that the northwest corner of the Bloodgood league was established by the existence of the original bearing trees called for by the surveyor who located this survey in 1824. His testimony on this point is undisputed, as well as his testimony that the west boundary line of the Bloodgood and southeast corner of the Ellis are easily found and recognized. He places this corner on the west line of the Bloodgood league S. 9 1/2° E. 3,400 varas from the northwest corner of the Bloodgood, and N. 9 1/2° E. 1,600 varas from the southwest corner of said Bloodgood. He does not pretend by any of his testimony to show at what point Gillespie began his survey of the Smith survey in 1874. From information which he gathered outside of any of the descriptive calls in any of the surveys mentioned, and contradictory of such calls, undertakes to establish the north line of the Barrow 702 varas south of the south line of the Bloodgood, with which it was said to run in the original field notes by which it was located in 1835. In fact, we find no evidence in the entire record which tends to contradict the contention for appellant that, when Gillespie first surveyed the Smith survey, he began at the southwest corner of the Bloodgood and ran its east line N. 9 1/2° W. 1,600 varas, with the Bloodgood west line, to the Ellis south line, as called for in his field notes. There is no ambiguity in this descriptive call, either patent or latent, but on the contrary the uncontradicted evidence shows that such call must have clearly indicated his footsteps in making such survey.
If it be conceded that the north line of the Barrow is where appellee contends it is, as shown by the map B, this fact would not affect the title of appellant to the land patented to Ashbel Smith in 1877. The title to land patented by the state must be identified by the description given in the patent or in the award, and the title to such land so described cannot be questioned by proof that the surveyor who located it made a mistake in beginning the survey at a point different from one at which he should, or intended to, have begun it. Fulton v. Frandolig,63 Tex. 330-333; Converse v. Langshaw, 81 Tex. 275, 16 S.W. 1031.
In Ruling Case Law, vol. 4, § 56, p. 117, it is said:
"In surveying a tract of land according to a former plat or survey, the surveyor's only duty is to relocate, upon the best evidence obtainable, the course and lines at the same place where originally located by the first surveyor on the ground. In making the resurvey he has the right to use the field notes of the original survey. The object of a resurvey is not to dispute the correctness of or to control the original survey, but to furnish proof of where the lost lines or monuments were. The original survey in all cases must, whenever possible, be retraced, since it cannot be disregarded or needlessly altered after property rights have been acquired in reliance upon it. On a resurvey to establish lost boundaries, if the original corners can be found, the places where they were originally established are conclusive, without regard to whether they were in fact correctly located."
Again, in same volume, section 65, p. 125, it is said:
"While latent ambiguities may be explained, parol evidence is inadmissible in the absence of surprise, mistake, or fraud, to vary in any way a description of land which is complete and clear, and, where the description of premises conveyed in a deed is definite, certain, and unambiguous, extrinsic evidence cannot be introduced to show that it was the intention of the grantor to convey a different tract."
In the case of Lyon v. Waggoner, 37 Tex. Civ. App. 205, 83 S.W. 46, decided by the Court of Civil Appeals at Fort Worth, and affirmed by the Supreme Court without written opinion (101 Tex. 665, 83 S.W. 46), it is said:
"Where the issue is the location of a boundary line between adjoining lands, that method of constructing the line should be adopted which will present an arrangement of several surveys as nearly identical with that shown by the original map as possible, instead of an observance of courses and distances, which would result in the destruction of the original configuration of the surveys."
To sustain the contention of appellee as to the proper location of the boundaries of the several continuous surveys above mentioned, as shown by map B, would *Page 116 
disarrange all of the former common boundaries of said surveys, pull them apart, and result in the destruction of the original configuration of said surveys as platted. To sustain such contention it must be shown (1) that the surveyor who surveyed the Barrow survey in 1835 made a mistake in calling for a beginning point on the west bank of Cedar bayou, on the south line of the Bloodgood, and from thence running westward with said line, and that as a fact he began 702 varas south of said Bloodgood south line, leaving a body of vacant unappropriated land lying on the west side of the bayou opposite the Bloodgood augmentation 702 varas in width which appears on map B to be still unappropriated; (2) that the surveyor who located the Ellis made a mistake in supposing that he ran the east line of the Ellis 3,400 varas with the Bloodgood west line, and set its southeast corner in said line, but on the contrary he ran several hundred varas to the west thereof and left a narrow strip 3,400 varas long between the two surveys; (3) that Gillespie, in surveying the Smith survey in 1874, made a mistake in assuming that he ran with the Bloodgood west line at all, and in assuming that he reached the Ellis southeast corner at a distance of 1,600 varas from the southwest corner of the Bloodgood, and that as a fact he began 702 varas further south, and several hundred varas further west, than the south and west lines of the Bloodgood, respectively, and in running north left a narrow strip of land not located, along the line of the Bloodgood west line, south of the Martha Mings survey. Such contentions cannot reasonably be sustained. We have reached the conclusion that the undisputed evidence shows that appellant has title to the land described in his cross-bill, and that there is no evidence to support the title claimed by appellee to any portion thereof. The testimony of Sjolander to the effect that he knew where the north line of the Barrow was because Roseman and Milam fenced it in 1878 or 1879, if of any weight, is weakened, if not entirely destroyed, by the undisputed fact that Roseman and Milam never purchased the north half of the Barrow until 1881. Evidently these parties marked out the line dividing the south half, which they first purchased in 1871, from the north half, and built a fence thereon in 1878 or 1879, and that Sjolander mistook this line for the north line of the Barrow survey.
Having reached the conclusion that there is no evidence to support the judgment rendered by the trial court for the appellee, E. A. Giraud, and that the undisputed evidence shows title in appellant for the land sued for by him, so much of the judgment of the trial court as was in favor of appellee, E. A. Giraud, is here reversed, and judgment is here rendered for appellant, J. W. Wilson, for the whole of the land sued for by him in his cross-bill.
Reversed and rendered.
                          On Motion for Rehearing.
In our original opinion we held that the evidence adduced was insufficient to support the judgment rendered in favor of appellee, and that judgment thereupon should have been rendered in the trial court for appellant, and we therefore reversed the judgment so rendered and rendered judgment for appelant. In appellee's motion for rehearing filed herein he earnestly and vigorously insists there is sufficient evidence to support the judgment rendered in his favor by the trial court, and that this court erred in holding to the contrary.
In our original opinion we discussed the evidence at considerable length, but, in view of appellee's very earnest insistence that we are in error, we deem it advisable to direct attention to other facts shown by the evidence, not specially mentioned in our original opinion.
Counsel for appellee admits that, if there is no ambiguity in the location of calls by which a tract of land is located and patented, resort to parol testimony to vary such calls is inadmissible. This being true, then it is equally true that the unambiguous location calls by which the Barrow survey was located and patented cannot be varied by parol testimony for the purpose of creating an ambiguity in the calls of the surveyor who in 1874 surveyed and located the Ashbel Smith survey. Of course counsel does not, and we suppose will not, dispute this proposition, but we think his contention, in effect, disputes it. The calls of the surveyor who located the Barrow in 1835 were made and fixed as follows: The Bloodgood, shown on maps in original opinion, was surveyed and located in 1824, and its south line was established by beginning at its southeast corner, and running thence S. 80 1/2° W. 3,500 varas to Cedar bayou; thence same course from said bayou 1,500 varas for its southwest corner. The location of this south line of the Bloodgood is fixed and not disputed. The original field notes of the Barrow, by which it was located and patented, calls to begin on the west bank of Cedar bayou on the south line of the Bloodgood, to run thence with said Bloodgood south line S. 80 1/2° W. 4,000 varas for corner; thence southwardly 1,490 varas for southwest corner; thence eastwardly 4,230 varas to said bayou for southeast corner; and thence up said Cedar bayou, with its meanders, to place of beginning. There is no call for any survey except the Bloodgood. If there is any ambiguity in these calls, we are unable to discover it. And yet counsel for appellee insist that *Page 117 
appellee may show, by the uncertain and contradictory testimony of his witness Sjolander, that the north line of the Barrow is no where the original surveyor places it by his location calls, but 702 varas south thereof Of course, if this may be done by parol, then appellee has, by the testimony of Sjolander, raised the question of an ambiguity in the locative calls of the Ashbel Smith made by J. J. Gillespie in 1874, but we do not think that any such ambiguity can be so created by parol testimony. Davis v. George, 104 Tex. 106, 134 S.W. 326: Dunn v. Land, 193 S.W. 698; Jamison v. New York  T. Land Co., 77 S.W. 969, and authorities cited therein.
In appellee's motion for rehearing he says that he is at a loss to know why this court in its opinion seeks to tie the beginning corner of the Ashbel Smith survey to the southwest corner of the Bloodgood league, rather than to the north line of the Benjamin Barrow survey. This court has not sought to tie the beginning corner of the Smith to any particular corner or line, but has made a most earnest effort to apply the facts as disclosed by the record to the matter in dispute, and in so doing we find, in our opinion, in every instance that the beginning corner of the Smith was on the north line or tied to the north line of the Barrow, but we decline to follow appellee in locating the Barrow north line 702 varas further south than the unambiguous field notes of the surveyor who located it placed it. But, for fear that we have not made it entirely clear as to why we have also found that the southwest corner of the Bloodgood was the beginning corner of the Ashbel Smith, as made by J. J. Gillespie, surveyor, in 1874, we make this further explanation. In fixing and establishing the southeast corner of the Bloodgood the surveyor ran S. 80 1/2° W. 1,500 varas from Cedar bayou to stake for corner. In locating the north line of the Barrow the locating surveyor began on the west bank of Cedar bayou on the south line of the Bloodgood, which is not in dispute, and ran S. 80 1/2° W. with said south line, passing the Bloodgood southwest corner.
In locating the Ashbel Smith in 1874, Surveyor J. J. Gillespie in his field notes calls to begin on the north line of the Benjamin Barrow one-fourth league at a point 1,500 varas S. 80 1/2° W. from Cedar bayou. Now, keeping in mind that the Bloodgood southwest corner is fixed at 1,500 varas S. 80 1/2° W. from Cedar bayou, and that the north line of the Barrow begins on and runs S. 80 1/2° W. with the south line of the Bloodgood, passing its southwest corner at 1,500 varas, and that the Smith beginning corner is fixed by the surveyor at a point 1,500 varas S. 80 1/2° W. from the west bank of Cedar bayou, how could it be found otherwise than that the southwest corner of the Bloodgood and the beginning corner of the Smith are at the same point? But this is not all. The undisputed facts show that the west line of the Bloodgood is 5,000 varas in length; that the Ellis survey, shown on the maps in original opinion, is tied to said west line on the east, and that 3,400 varas of said west line, beginning at the northwest corner of the Bloodgood, is the east line of the Ellis, and that there are only 1,600 varas of the Bloodgood west line extending south of the Ellis southeast corner. Now Surveyor Gillespie, in surveying the Smith in 1874, calls to run from its beginning corner 1,600 varas with the west line of the Bloodgood to the Ellis southeast corner. This again accounts for our finding that the beginning corner of the Smith and the southwest corner of the Bloodgood are at the same point, it being shown that the location of the west line of the Bloodgood was not a disputed question, and that the original bearing trees fixing and establishing the northwest corner of the Bloodgood are still to be found. Does not the fact that, when Gillespie sought a beginning corner for the Smith on the north line of the Barrow, he adopted a point just 1,500 varas S. 80 1/2° W. from Cedar bayou, exactly the course and distance from said bayou called for in the Bloodgood field notes for its southwest corner, conclusively show that both points are one and the same? Would it not, indeed, be a strange and remarkable coincidence that, if the two points were at different places 702 varas apart, they would each be just 1,500 varas S. 80 1/2° W. from Cedar bayou? Is it not conclusive from the facts stated that Gillespie, in locating the Smith southeast or beginning corner in 1874, was trying to and thought he had located it at the southwest corner of the Bloodgood, so as to run 1,600 varas with the Bloodgood west line, so as to reach the southeast corner of the Ellis, and in this way locate the adjacent unlocated land in some systematic form, rather than to so construct his surveys as to leave narrow strips and tracts of unappropriated or unlocated land between located surveys, as indicated by map B? We think all these questions, without doubt, should be answered in the affirmative.
Appellee also insists that, as Surveyor Gillespie surveyed and located the Ashbel Smith survey in 1874, and 12 years thereafter, to wit, in 1886, returned to the same field of operation, and then surveyed or resurveyed and platted the same survey as shown by map B in the original opinion, his so doing was equivalent to his testifying that the last plat indicated his actual footsteps in making the first survey in 1874, and that he made a mistake in calling for the Ellis south line in said first survey, and that as a fact he did not in the first survey reach the Ellis by 707 varas, the width of Martha Mings survey, shown on said map, and that this testimony, together with other testimony *Page 118 
introduced by him, is sufficient to support the judgment of the trial court.
We cannot agree to this contention. If the original field notes made of the Smith, by which it was located and patented, are definite and without ambiguity, Gillespie could not, if he had been called as a witness, have given parol testimony tending to vary such unambiguous field notes by which said survey was patented, nor could he have been permitted by parol testimony to vary the unambiguous field notes by which the Benjamin Barrow north line was tied to the south line of the Bloodgood league, and thus create an ambiguity in the original field notes by which the Smith was located and patented in 1874. We think it obvious from an inspection of the plat of the Smith, and contiguous surveys made by Gillespie, by which he undertook to locate the Martha Mings survey in 1886, as shown by said map B, that in making said plat and survey he disregarded all former surveys and undertook to pull apart surveys which had been shown to have common division lines for 50 years prior to his said survey in 1886, and create vacancies upon which to locate the Martha Mings. This fact was so apparent to the trial court that he refused to decree to appellee the strip shown on said map lying between the Bloodgood and Ellis, sued for by appellee, although appellant disclaimed as to the same. We do not think the fact of Gillespie's last survey should be given any weight whatever in favor of sustaining the judgment of the trial court.
Before concluding, we deem it advisable to state that the undisputed evidence shows that on June 9, 1881, long after Sjolander recognized the line now claimed by appellee as the north line of the Barrow survey, the north half of the Barrow was conveyed to Roseman, Milam  Bro., who at that time owned the south half of said survey, and the deed by which said north half was conveyed calls to begin on the south line of the Bloodgood and to run with it westwardly. We think this fact conclusively shows that as late as June 9, 1881, general reputation did not locate the north line of the Barrow 702 varas south of the Bloodgood south line, as testified by Sjolander.
We see no reason why we should recede from the conclusions reached in our original opinion. We therefore overrule the motion.